Citation Nr: 0805913	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-03 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental condition 
for the purposes of treatment or compensation, to include as 
secondary to service-connected hypertension.

2.  Entitlement to an initial evaluation in excess of 0 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1955 to 
December 1963 and May 1970 to September 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In July 2005, the 
RO denied service connection for a dental condition.  The RO 
granted service connection for hypertension in November 2005, 
assigning a 0 percent rating, effective July 19, 2004.  The 
veteran requested a Board hearing in March 2006, but 
immediately canceled the request in a subsequent March 2006 
statement.


FINDINGS OF FACT

1.  The veteran's dental condition is not compensable.

2.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma; he did not have 
any condition of the teeth or periodontal tissues noted at 
entry into service; he was not a prisoner of war during 
service; he has no adjudicated service-connected dental 
disability or a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA; he does not have service-connected disabilities rated as 
100 percent disabling or a total disability rating due to 
individual unemployability; he is not a Chapter 31 vocational 
rehabilitation trainee; and he is not scheduled for admission 
to or receiving care in a hospital.

3.  The competent medical evidence historically shows three 
systolic blood pressure readings higher than 160 and two 
diastolic blood pressure readings higher than 100; and the 
veteran takes medication to control his hypertension.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
dental condition for the purposes of compensation or 
treatment are not met. 38 U.S.C.A. §§ 1110, 1131, 1712, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.381, 4.150, 
17.161 (2007).

2.  Resolving all doubt, the criteria for an initial 
evaluation of 10 percent, but no higher, for hypertension are 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005 regarding the initial service 
connection claims for a dental condition and hypertension.  
The RO provided the appellant with notice pursuant to Dingess 
v. Nicholson in March 2006, subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an April 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a service connection 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  

The notice did not discuss the criteria for an increased 
rating, thus, the duty to notify has not been satisfied with 
respect to VA's duty to notify him of the information and 
evidence necessary to substantiate the claim for an increased 
rating.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant, and reversal is required unless VA can show that 
the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Although not specifically discussed by the court, some 
other possible circumstances that could demonstrate that VA 
error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.

The Board specifically finds that any notice errors did not 
affect the essential fairness of the adjudication as VA has 
obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, slip op. at 
12.  Specifically, a review of the appellant's submissions, 
received in January 2006 and March 2006 show the veteran 
discussed the relevant criteria for receiving a higher rating 
for hypertension.  These actions by the veteran indicate 
actual knowledge of the right to submit additional evidence 
and of the availability of additional process.  As both 
actual knowledge of the veteran's procedural rights and the 
evidence necessary to substantiate the claim have been 
demonstrated, and the veteran has had a meaningful 
opportunity to participate in the development of his claim, 
the Board finds that no prejudice to the veteran will result 
from proceeding with adjudication without additional notice 
or process.  Furthermore, as discussed below, it appears that 
VA has obtained all relevant evidence.  Id.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of his disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

The dental claim involves questions of eligibility for VA 
benefits, and the outcome of this case depends on whether the 
dental condition is considered compensable or is otherwise 
eligible for service connection for dental treatment 
purposes.  The facts are not in dispute, as the appellant has 
not contended that he has one of the disabilities listed as a 
compensable dental condition, or meets any of the 
requirements for service connection for dental treatment 
purposes.  Although VA provided the veteran with an April 
2005 notice letter regarding the secondary service connection 
claim, to the extent to which the law and not the facts are 
dispositive in this case, VA's duties to assist and notify 
are not applicable.

Service connection for dental condition

The veteran contends that he is entitled to service 
connection for a dental condition.  He asserts that he has 
dental problems secondary to the medication he takes for his 
service-connected hypertension.  He also submitted a 
statement in March 2006 that he does not want compensation 
but rather service connection for treatment purposes.

A veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease, for the sole purposes of receiving VA outpatient 
dental services and treatment, if certain criteria are met. 
38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  A claim for 
service connection is also considered a claim for VA 
outpatient dental treatment. See Mays v. Brown, 5 Vet. App. 
302, 306 (1993).

For purposes of determining service connection of dental 
conditions for treatment purposes, the rating activity should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war. 38 C.F.R. § 3.381(b)

The record does not show that the criteria for service 
connection solely for the purpose of dental examinations or 
outpatient dental treatment have been met. 38 U.S.C. § 1712; 
38 C.F.R. §§ 3.381, 17.161.

The veteran does not contend, nor does the evidence show that 
his dental condition is due to combat or other trauma in 
service or that he was interned as a prisoner of war.  The 
service dental records show treatment for caries in multiple 
teeth.
 
The record also does not show any condition of the teeth or 
periodontal tissues noted at entry into service.  The June 
1955 entrance examination report notes that the veteran was 
dentally qualified.  Therefore, an analysis of whether a pre-
existing condition was aggravated in service under 38 C.F.R. 
§ 3.381(c)(d) does not apply.

Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service. 38 C.F.R. § 3.381(f).  There 
is no evidence of record indicating that the veteran's teeth 
were removed due to chronic periodontal disease.

Outpatient dental treatment may be authorized by the Chief of 
Dental Service under the provisions set forth in 38 C.F.R. § 
17.161 if the veteran falls into one of the classes of 
eligibility.

The veteran does not meet the Class I, Class II, or Class III 
criteria.  He does not have a service-connected dental 
disability or condition and was not a prisoner of war, as set 
forth under 38 C.F.R. § 4.150. 38 C.F.R. § 17.161(a) to (e).  
He is not entitled to Class IIR (Retroactive), as he did not 
make a prior application for and receive dental treatment. 38 
C.F.R. § 17.161(f).  His dental condition has not been 
clinically determined to be complicating a medical condition 
currently being treated by VA. 38 C.F.R. § 17.161 (g).  He is 
service-connected for hypertension, rectal fistula and 
polyps, pilondial cyst, bilateral hearing loss, and allergic 
rhinitis.  None of his service-connected disabilities are 
shown to be affected by his dental condition.  He is not 
under Class IV, as he does not have service-connected 
disabilities rated as 100 percent disabling or a total 
disability rating due to individual unemployability. 38 
C.F.R. § 17.161(h).  He also is not under Class V, as he is 
not participating in a rehabilitation program under 38 C.F.R. 
§38 U.S.C. chapter 31. 38 C.F.R. § 17.161 (i).  Last, he is 
not under Class VI, as he is not scheduled for admission or 
receiving care in a hospital. 38 C.F.R. § 17.161(j).

Under VA regulations, compensation is only available for 
certain types of dental and oral conditions listed under 38 
C.F.R. § 4.150, such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla. 
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.

A May 2006 VA examination report shows the veteran had 
extensive crown and bridge work.  Clinical examination 
revealed multiple areas of recurrent decays around the 
margins of several of the full coverage crown.  The veteran 
also had decay on the distal abutment of the maxillary fixed 
bridge and generalized plaque formation.  He was missing 
teeth 1, 4, 14, 17, 18, and 32.  Tooth 4 was replaced with a 
maxillary fixed bridge from tooth 3 to 5.  There was no bone 
loss of the mandible, maxilla, or hard palate.

The evidence does not show that the veteran has any of the 
dental or oral conditions that are eligible for compensation. 

The preponderance of the medical evidence also shows no 
relationship between the veteran's dental condition and his 
service-connected hypertension, or the medication he takes 
for the hypertension.  A July 2002 letter from a private 
dentist notes that the veteran's dental health had changed 
greatly over the years.  His mouth had become very dry as a 
result of needed blood pressure medication and he had turned 
to "sweetened" tobacco and sugar candy to combat this 
problem.  An August 2005 letter from the same dentist noted 
that the side effects of the veteran's medications seemed to 
be the strongest underlying factor for the veteran's dental 
condition deteriorating.  A May 2006 VA examination report 
shows review of the literature indicates that one of the 
medications the veteran was taking for his blood pressure, 
diltiazem, listed dry mouth as one of its possible side 
effects; but this was not listed to be a common side effect, 
affecting less than one percent of the patients.  
Consequently, the examiner found it difficult to determine 
whether or not the veteran's caries were related, and in his 
opinion it was less likely than not that the veteran's tooth 
decay was related to his blood pressure medication.  The 
dentist noted, however, that they were unable to rule this 
out.

The first letter from the private dentist relates the 
veteran's hypertension medication to his tooth decay because 
his dry mouth tempts him to use sweet tobacco and eat candy; 
but this is not a proximate cause between the medication and 
the tooth decay, as there is an intervening factor, the 
veteran's tobacco and candy consumption.  The second letter 
from the same dentist does not show any basis for the 
assessment that the hypertension medication is the strongest 
factor for the veteran's deteriorating dental condition.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). 

The veteran does not meet the requirements under 38 C.F.R. § 
17.161 for service connection for the limited purpose of 
receiving VA treatment; and the veteran's claim for a dental 
condition does not fall under the categories of compensable 
dental conditions set forth in 38 C.F.R. § 4.150.  For these 
reasons, service connection for a dental condition is not 
warranted.

Increased rating for hypertension

The RO granted service connection for hypertension in 
November 2005 assigning a 0 percent rating, effective July 
19, 2004.  The veteran appeals this action.  He contends that 
he is entitled to a higher rating because his diastolic blood 
pressure is predominantly 100 or more and requires continuous 
medication for control.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran's hypertension is rated as 0 percent disabling 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  An evaluation of 10 percent is 
warranted when diastolic pressure is predominantly 100 or 
more, or systolic pressure predominantly 160 or more.  Ten 
percent also is the minimum evaluation for an individual with 
a history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  An evaluation of 
20 percent is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  An evaluation of 40 percent is 
warranted when diastolic pressure is predominantly 120 or 
more.  An evaluation of 60 percent is warranted when 
diastolic pressure is predominantly 130 or more.  Where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (2007).

Note (1) to DC 7101 provides that: Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.

Note (2) to DC 7101 provides that: Hypertension due to aortic 
insufficiency of hyperthyroidism, which is usually the 
isolated systolic type, should be evaluated as part of the 
condition causing it rather than by a separate evaluation. 38 
C.F.R. § 4.104, DC 7101 (2007).

Historically, VA medical records dated from July 2000 to 
January 2004 show systolic blood pressure readings from 111 
to 184 and diastolic blood pressure readings from 61 to 101, 
and note that the veteran has been taking hypertension 
medication.

A June 2005 VA cumulative vitals/measurements report for July 
2004 to June 2005 shows a systolic blood pressure range from 
113 to 145 and a diastolic range from 66 to 82.  An October 
2005 VA examination report shows the highest blood pressure 
reading was systolic 122 and a diastolic 65.  A February 2006 
VA cumulative vitals/measurements report for June 2005 to 
December 2005 shows a systolic blood pressure range from 104 
to 148 and a diastolic range from 61 to 78. 

A March 2006 VA outpatient treatment report notes the veteran 
had complaints of high blood pressure for four days.  He 
reportedly ran out of his current medications a week prior 
and only received them the previous day.  On examination, his 
systolic blood reading was 164 and his systolic blood reading 
was 97.  The veteran also indicated that he checked his blood 
pressure at home occasionally with readings ranging from 135-
140 systolic and 88 to 93 diastolic.  Later in March 2006, a 
private vital sign flow sheet shows blood pressure readings 
with a systolic range from 138 to 168 and a diastolic range 
from 91 to 105.  

The medical evidence shows that over the past six years, 
there have been three readings of systolic pressure higher 
than 160, 184 in February 2002, and 164 and 168 in March 
2006.  There also have been two readings of diastolic 
pressure higher than 100, 101 in July 2000 and 105 in March 
2006.  While these readings are not shown to represent the 
predominant blood pressure readings, the veteran has been on 
medication to control his blood pressure since 1999 as 
reported in an October 2005 VA examination report.  Because 
the veteran has intermittent readings of historically high 
blood pressure and has been on medication to control his 
blood pressure, all doubt is resolved in his favor.  The 
evidence is more or less equally-balanced in terms of whether 
the next higher 10 percent evaluation is warranted.  
Therefore, the veteran is entitled to the benefit-of-the-
doubt.  

A 20 percent evaluation is not warranted, as none of the 
readings show diastolic blood pressure of 110 or more or 
systolic pressure of 200 or more.

This is an initial rating case, and the Board has considered 
whether "staged ratings" (i.e., difference percentage 
ratings for different periods of time, based on the facts 
found) are warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the evidence shows no distinct periods of 
time since the rating became effective on July 19, 2004, 
during which the veteran's hypertension warranted a rating 
higher than 10 percent.  

The medical evidence more closely approximates the criteria 
for a 10 percent rating and such is warranted.  38 C.F.R. 
§ 4.7.  To the extent that a higher rating is denied, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt doctrine does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Board, however, is still obligated to consider all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which are considered 
unusual or exceptional.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The veteran's hypertension has not been rendered unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review.  Specifically, 
the veteran has not had any frequent hospitalizations as a 
result of his hypertension; nor is it shown to markedly 
interfere with his employment.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to service connection for a dental condition for 
the purposes of treatment or compensation, to include as 
secondary to service-connected hypertension, is denied.

Entitlement to an initial evaluation of 10 percent, but no 
higher, for hypertension is granted, subject to the rules and 
payment of monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


